
	
		II
		112th CONGRESS
		2d Session
		S. 2914
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain forged steel
		  crankshafts.
	
	
		1.Certain forged steel
			 crankshafts
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Forged steel crankshafts other than for vehicles of chapter 87,
						each measuring 1868 mm or more in length and weighing 453 kg or more, with a
						stroke radius of 95 mm or more (provided for in subheading
						8483.10.30)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
